DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-11, 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rapoport (US 2016/0089055 A1).
With respect to claim 1, Rapoport discloses a system to facilitate imaging an infant using a magnetic resonance imaging (MRI) device, the system comprising (Abstract; See Figures 6 and 7): a radio frequency (RF) coil assembly configured to be coupled to the MRI device, the RF coil assembly comprising (Figures 3A-3G, see RF coil assembly #100): a first RF coil configured to transmit RF signals during MRI and/or be responsive to MR signals generated during MRI (see paragraph 0244); and a helmet for supporting at least a portion of the infant's head (see helmets 
    PNG
    media_image2.png
    291
    332
    media_image2.png
    Greyscale
as numbered by the examiner in Figure 3G herein as Helmet A and Helmet B); and an infant support to support at least a portion of the infant's body and configured to be coupled to the RF coil assembly (see cradle #101 supporting the infant’s full body #1 and coupled to the RF coil assembly #100); wherein the infant support comprises arms for coupling to a coupling mechanism of the MRI device such that when the arms of the infant 
    PNG
    media_image3.png
    297
    447
    media_image3.png
    Greyscale
support are coupled to the coupling mechanism of the MRI device (see Figure 3F surface A and base B coupled/part of tray #101 labeled by the examiner, furthermore, see Figure 2B as another view about coupling the cradle by showing the RF coil system in element #100 in the cradle having protrusion #108 considered as the claimed arms for connected by slidable coupling through the tracks on sides #107; see paragraphs 0586-0587; it should be noted that the RF coil is considered as part of the MRI device), the base comprising arms extending outward from the base in a direction along the longitudinal axis and configured to be received by a coupling mechanism of the MRI device (see Figures 3F-3G base B labeled by the examiner, wherein coupling to the MRI device is discussed by connecting the cradle to the RF coil assembly as part of the MRI device), the infant support is positioned at least partially within an imaging region of the MRI device (see paragraph 0030 disclosing the system within an imaging region of the MRI device).  
With respect to claim 2, Rapoport discloses the helmet supports the first RF coil (see Figures 3G and 4A-4B showing the helmets supporting RF coil assembly #100).  
With respect to claim 4, Rapoport discloses the first RF coil is disposed on or proximate to an exterior surface of the helmet (See Figure 3G, the RF assembly #100 proximate to the helmet).  
With respect to claim 5, Rapoport discloses the infant support is configured to be coupled to the helmet (see Figure 3G and 4B).  
With respect to claim 6, Rapoport discloses the first RF coil is removably coupled to the helmet (see Figures 3B-3F wherein the RF coil assembly #100 is coupled to cradle #101 and is removable as from said cradle).  
With respect to claim 7, Rapoport discloses the RF coil assembly further comprises a second RF coil configured to receive MR signals during MRI, the second RF coil being removably coupled to the helmet (see paragraph 0029).   

    PNG
    media_image3.png
    297
    447
    media_image3.png
    Greyscale
With respect to claim 8, Rapoport discloses the infant support comprises: a tray for positioning the infant thereon along a longitudinal axis extending along a length of the tray (see Figures 3A-3G showing cradle/tray #101), the tray having a surface and sides coupled to and extending upwards from the surface; and 43a base coupled to the tray (see Figure 3F surface A and base B coupled/part of tray #101 labeled by the examiner), the base comprising arms extending outward from the base in a direction along the longitudinal axis and configured to be received by a coupling mechanism of the MRI device (see Figure 3F base B labeled by the examiner).  
With respect to claim 9, Rapoport discloses the coupling mechanism, the coupling mechanism comprising: first and second receiving portions for receiving the arms of the infant support, wherein the coupling mechanism is coupled to the MRI device and the RF coil assembly (see Figure 3B having a portion #109 in both sides of the tray or Figure 3F having one section B on each side of the head coupling the tray to the RF #100 and hence to the MR device as seen on Figures 6 and 7).  
With respect to claim 10, Rapoport discloses a maximum dimension of an interior of the helmet is less than 20 centimeters (see paragraph 0082).  
With respect to claim 11, Rapoport discloses an infant support for supporting an infant during imaging by a magnetic resonance imaging (MRI) device, the apparatus comprising: a tray for positioning the infant thereon along a longitudinal axis extending along a length of the tray (Figures 3A-3G, see cradle #101 supporting the infant’s full body #1), the tray having a surface and sides coupled to and extending upwards from the surface; and a base coupled to the tray, the base comprising arms extending outward from the base in a direction along the longitudinal axis (see Figure 3F surface A and base B coupled/part of tray #101 labeled by the examiner), wherein the arms are configured to be received by respective receiving portions of a coupling mechanism of the MRI device, such that, when the arms of the infant support are coupled to the coupling mechanism of the MRI device (see Figure 3F surface A and base B coupled/part of tray #101 labeled by the examiner, furthermore, see Figure 2B as another view about coupling the cradle by showing the RF coil system in element #100 in the cradle having protrusion #108 considered as the claimed arms for connected by slidable coupling through the tracks on sides #107; see paragraphs 0586-0587; it should be noted that the RF coil is considered as part of the MRI device), the infant support is positioned at least partially within an imaging region of the MRI  device (see paragraph 0030 disclosing the system within an imaging region of the MRI device).  

    PNG
    media_image4.png
    297
    422
    media_image4.png
    Greyscale
With respect to claim 13, Rapoport discloses each of the arms comprise a respective snap at a distal end of the arm, the snap configured to be received by the coupling mechanism (see Figure 3F sections L1 and L2 snap together as labeled by the examiner).  
With respect to claim 14, Rapoport discloses a bridge supporting the tray on the base and providing a gap between the base and the tray (see Figure 3A below labeled by the examiner). 

    PNG
    media_image5.png
    224
    444
    media_image5.png
    Greyscale

With respect to claim 15 and 16, Rapoport discloses the base further comprises a notch disposed between the arms, the notch complementary to a protrusion of a coupling mechanism coupled to the MRI device (see Figure 2B notch in protrusion #108).  
With respect to claim 17, Rapoport discloses the surface is tapered such that a proximal end of the surface has a width that is greater than a width of a distal end of the surface (see Figure 2B).  
With respect to claim 18, Rapoport discloses a method for positioning at least a portion of an infant in an imaging region of a magnetic resonance imaging (MRI) device using an infant support configured to support the infant during imaging, the infant support comprising a base, a tray supported by the base, and arms coupled to the base, the method comprising: placing the infant on the tray along a longitudinal axis of the infant support (as seen on Figure 3A); moving the infant support towards an RF coil assembly of the MRI device in a direction along the longitudinal axis so that the arms are inserted into a coupling mechanism of the MRI device coupled to the RF coil assembly (see Figures 3F-3G and 4A) and at least a portion of the infant's head is disposed within an opening of the RF coil assembly (See Figure 4A); wherein the arms of the infant support are coupled to the coupling mechanism of the MRI device, the at least a portion of the infant is positioned within the imaging region of the MRI device (see Figure 3F surface A and base B coupled/part of tray #101 labeled by the examiner, furthermore, see Figure 2B as another view about coupling the cradle by showing the RF coil system in element #100 in the cradle having protrusion #108 considered as the claimed arms for connected by slidable coupling through the tracks on sides #107; see paragraphs 0586-0587; it should be noted that the RF coil is considered as part of the MRI device); and imaging the infant using the MRI device (see paragraph 0640).  
With respect to claim 19, Rapoport discloses the moving comprises moving the infant support until either a notch of the infant support receives a protrusion of the coupling mechanism or a protrusion of the infant support is received by a notch of the coupling mechanism (see paragraph 0586-0587).  
With respect to claim 20, Rapoport discloses the moving comprises moving the infant support until snaps disposed at distal ends of the arms are received by respective distal ends of guides of the coupling mechanism (see Figure 3F sections L1 and L2 snap together as labeled by the examiner above). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rapoport (US 2016/0089055 A1) in view of Bydder (US 4,774,468).
With respect to claim 3, Rapoport discloses the claimed invention as stated above except for the first RF coil is housed inside the helmet. However, Bydder discloses the RF coil in a helmet (see Figure 3, former shaped as a helmet #45 having coils #10A and #10B).   Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have a helmet containing an RF coil assembly as taught by Bydder with Rapoport’s RF head structure for the purpose of providing another known option to locate the RF coil to receive MR signals. The rearrangement of a part, in this case the RF coil assembly, is held obvious since the RF coil assembly would not modify the operation of said device/devices involved and is considered as a matter of design choice. In re Japikse 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) If applicant feels locating the coil inside the helmet is critical, applicant is reminded that no criticality or unexpected results have been disclose in the Specification of the current application that would make the distance or rearrangement of part nonobvious. 

Response to Arguments
Applicant's arguments filed 06/17/22 have been fully considered but they are not persuasive. 
With respect to claims 1, 11 and 18, Applicant argues that Rapoport fails to teach or fairly suggest the infant support comprises arms for coupling to a coupling mechanism of the MRI device such that when the arms of the infant support are coupled to the coupling mechanism of the MRI device, the base comprising arms extending outward from the base in a direction along the longitudinal axis and configured to be received by a coupling mechanism of the MRI device and instead it shows the RF coil assembly and the infant support. It does not show the arms for coupling with coupling mechanism of the MRI device. Rapoport only discloses the cart to be insertable into the MRI bore. 
The Examiner disagrees with Applicant’s argument of the amended claims 1, 11 and 18 since wherein the infant support comprises arms for coupling to a coupling mechanism of the MRI device such that when the arms of the infant 
    PNG
    media_image3.png
    297
    447
    media_image3.png
    Greyscale
support are coupled to the coupling mechanism of the MRI device (see Figure 3F surface A and base B coupled/part of tray #101 labeled by the examiner, furthermore, see Figure 2B as another view about coupling the cradle by showing the RF coil system in element #100 in the cradle having protrusion #108 considered as the claimed arms connected by slidable coupling through the tracks on sides #107; see paragraphs 0586-0587; it should be noted that the RF coil is considered as part of the MRI device), the base comprising arms extending outward from the base in a direction along the longitudinal axis and configured to be received by a coupling mechanism of the MRI device (see Figures 3F-3G base B labeled by the examiner, wherein coupling to the MRI device is discussed by connecting the cradle to the RF coil assembly wherein the RF coil is considered as part of the MRI device).  As discussed above, Rapoport discloses the claimed features since the cradle is coupled to the RF coil assembly as admitted by applicant wherein the RF coil is considered as a part of the MRI device in order to perform the imaging procedure when the cradle is introduced into the bore of the device #900 in Figure 7. If Applicant means that the RF coil assembly is attachable and detachable to the bore and capable of separately attaching and detaching to the cradle for imaging, Applicant is reminded that said limitations are not stated by the claim language. For the reasons as stated above, the  35 U.S.C. 102(a)(1) rejection to claims 1, 11 and 18 are maintained and considered proper.    

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866